MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                               Jan 29 2016, 8:58 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE
Bradley J. Harris
New Castle, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bradley J. Harris,                                       January 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         89A01-1505-CR-524
        v.                                               Appeal from the Wayne Circuit
                                                         Court
State of Indiana,                                        The Honorable Gregory A. Horn,
Appellee-Plaintiff                                       Special Judge
                                                         Trial Court Cause No.
                                                         89C01-0301-FC-001



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 89A01-1505-CR-524 | January 29, 2016         Page 1 of 5
                                          Case Summary
[1]   Bradley Harris appeals the trial court’s denial of his motion for jail time credit.

      Because the Department of Correction (the DOC) applied Harris’ 249-day pre-

      sentence confinement jail-time credit to his sentence, we affirm.



                            Facts and Procedural History
[2]   Harris was arrested on January 21, 2003, and incarcerated until May 1, 2003,

      which is one hundred days. After being out on bond, Harris was incarcerated

      from September 1, 2005, the date of his conviction, for two counts of Class A

      felony child molesting, until January 27, 2006, the date of his sentencing, which

      is an additional one-hundred and forty-nine days. At the time of sentencing,

      the trial court awarded Harris the two-hundred and forty-nine days of pre-

      sentence confinement jail-time credit that he had earned.

[3]   At some point in 2015, Harris advised the Indiana Department of Correction

      (the DOC) that his two-hundred and forty-nine days of jail-time credit had not

      been applied to his sentence. Randy Short, a DOC classification-division

      representative, advised Harris that his credit had been properly applied, and

      that his earliest possible release date is May 23, 2016. In May 2015, Harris filed

      a motion for jail-time credit, which the trial court denied. Harris appeals.




      Court of Appeals of Indiana | Memorandum Decision 89A01-1505-CR-524 | January 29, 2016   Page 2 of 5
                                 Discussion and Decision
[4]   At the outset we note that Harris proceeds pro se. A litigant who proceeds pro se

      is held to the rules of procedure that trained counsel is bound to follow. Smith

      v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009), trans. denied, cert.

      dismissed. One risk a litigant takes when he proceeds pro se is that he will not

      know how to accomplish all the things an attorney would know how to

      accomplish. Id. When a party elects to represent himself, there is no reason for

      us to indulge in any benevolent presumption on his behalf or to waive any rule

      for the orderly and proper conduct of the appeal. Foley v. Mannor, 844 N.E.2d
494, 502 (Ind. Ct. App. 2006).

[5]   We further note that the State has failed to file an appellate brief in this matter.

      In cases where the appellee fails to submit a brief, we will not undertake the

      burden of developing arguments on its behalf. Orlich v. Orlich, 859 N.E.2d 671,

      673 (Ind. Ct. App. 2006). Instead, we apply a less stringent standard of review

      and will reverse upon a showing of prima facie error, which is error “at first

      sight, on first appearance, or on the face of it.” Id.


[6]   Under Indiana Code section 35-50-6-4, “[a] person who is not a credit restricted

      felon and who is imprisoned for a crime or confined awaiting trial or sentencing

      is initially assigned to Class I” for the purposes of assigning credit. In Class I, a

      person “earns one (1) day of credit time for each day the person is imprisoned

      for a crime or confined awaiting trial or sentencing.” Ind. Code § 35-50-6-3.




      Court of Appeals of Indiana | Memorandum Decision 89A01-1505-CR-524 | January 29, 2016   Page 3 of 5
[7]   Because pre-sentence jail-time credit is a matter of statutory right, trial courts

      generally do not have discretion in awarding or denying credit. Molden v. State,

      750 N.E.2d 448, 449 (Ind. Ct. App. 2001). However, those sentencing

      decisions not mandated by statute are within the discretion of the trial court and

      will be reversed only upon a showing of abuse of that discretion. Id. An abuse

      of discretion occurs when the trial court’s decision is clearly against the logic

      and effect of the facts and circumstances before it. Hoglund v. State, 962 N.E.2d
1230, 1237 (Ind. 2012).


[8]   Here, Harris claims that the trial court abused its discretion in denying his

      motion for jail-time credit. Specifically, he contends that the trial court should

      have granted the motion because the DOC did not apply his credit time to his

      sentence. In support of his contention, he directs us to a computer print-out

      that shows a zero under the column for adjusted earned credit time.

      Appellant’s App. p. 7. However, our review of the print-out shows that the

      DOC did apply the 249 days to Harris’ sentence. Specifically, the print-out lists

      the “initial action” date as May 23, 2005. The initial action date is the date the

      DOC uses to begin computing an offender’s sentence. Harris’ sentencing date

      was January 27, 2006, which is 249 days after the initial action date used by the

      DOC. Had the DOC used Harris’ sentencing date as the initial action date and

      given him 249 days of credit for time served, his release date would be the

      same. In other words, the DOC used different dates to calculate the credit, but


      Court of Appeals of Indiana | Memorandum Decision 89A01-1505-CR-524 | January 29, 2016   Page 4 of 5
      the amount of the credit was the same either way, and Harris received it. The

      trial court did not abuse its discretion in denying Harris’ motion.



[9]   Affirmed.



      Bailey, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 89A01-1505-CR-524 | January 29, 2016   Page 5 of 5